Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 remain for examination, wherein claims 1 and 3 are independent claims. 
Information Disclosure Statement
Document 20210305122 A1 listed in IDS filed on 7/29/2020 has been crossed out since it duplicates the same document in the IDS filed on 2/2/2021.
Claim Objections
Claims 1 and 3 are objected because the following informalities: the “…” between each equation and the formula list number should be deleted.
Claim 1 is objected because the following informalities: the parenthesis for “(a rolling finish temperature+20oC)” should be opened since the limitation in the parenthesis is not considered as a positive limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation oC) or less”, and the claim also recites the rolling should be stopped at rolling-finish temperature, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Actually, the low limit, such as the “rolling-finish temperature” should be added in the limitation of the claimed rolling temperature range. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (US-PG-pub 2012/0305122 A1, listed in IDS filed on 2/2/2021, thereafter PG’122).
Regarding claim 3, PG’122 teaches a steel material for line-pipe with thick wall thickness (Abstract, examples and claims of PG’122). The comparison of the composition ranges between the alloy composition disclosed by Example #F in table 1 of PG’122 and those of the instant claims is listed in the following table. All of the composition ranges and microstructure ranges disclosed by Example #F of PG’122 are within the claimed composition ranges. The calculated value from Example #F in table 1 of PG’122 according to the claimed equations (1)-(3) are within the claimed ranges. PG’122 provides microstructure (#11 in table 2-1) and properties (#11 in table 3-1) having the same phases, TS and YS as recited in the instant claim. Since PG’122 teaches all of the limitations as recited in the instant claim, claim 3 is anticipated by PG’122.

Element
From instant Claim 3 (in mass %)
From alloy #F in table 1 of PG’122 (in mass%)
Within range
(in mass%)
C
0.030-010
0.055
0.055
Si
0.01-0.30
0.07
0.07
Mn
1.0-2.0
1.74
1.74
Nb
0.005-0.05
0.015
0.015
Ti
0.005-0.025
0.009
0.009
One or more from group consisting of
Cu: 0.5 or less;
Ni:1.0 or less;
Cr: 1.0 or less;
Mo: 0.5 or less;
V: 0.1 or less
Cu: 0.21
Ni: 0.32
Cr: 0.18
V: 0.035
Cu: 0.21
Ni: 0.32
Cr: 0.18
V: 0.035

Balance with impurities
Balance with impurities
Balance with impurities
Ceq
0.35 or more
About 0.42
About 0.42
Pcm
0.20 or less
About 0.17
About 0.17
Ar3 (oC)
750 or less
About 729
About 729
Thickness (mm)
30 or more
33 (#11 in table 2-1)
33
Phases (area%)
Bainite: Primary;
P-ferrite: 10 or less at ¼ plate thickness;
M-A: 5 or less at ¼ plate thickness;
 (#11 in Table 3-1)
Bainite: 91
 M-A: 1.5
Bainite: 91
M-A: 1.5
Grain size (m)
10 or less at ½ plate thickness
3.7
3.7
Tensile strength (MPa)
570 or more
620
620
Yield strength (MPa)
440 or more
506
506

From claim 4


Yield ratio
0.748 or more
About 0.818
About 0.818
Hardness
HV 260 or less at 1.5mm from inner surface
Inherently have


From claims 5-6


Pipe expansion ratio (%)
1.2 or less
1.0
1.0


Regarding claim 4, the calculated yield ratio from #11 in table 3-1 of PG’112 reads on the claimed yield ratio limitation. Since PG’112 teaches the same alloy composition with same microstructure for the same line-pipe application, the claimed hardness would be inherently exist in the pipe of PG’122. MPEP 2112 III&IV. Actually, PG’122 teaches the difference in hardness between the surface layer portion and the plate thickness center portion is made small and having an uniform strength 
Regarding claims 5-6, PG’122 teaches: “seam welding is applied to a butt portion of the steel pipe shape to form a steel pipe, and the steel pipe is subjected to pipe expansion with an expansion rate of 0.4% to 1.2%.” (par.[0033] of PG’122) and the #11 in table 2-1 of PG’122 has expansion ratio 1%, which reads on the seam welding the pipe butting edge with pipe expansion ratio of 1.2% or less as recited in the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’122.
oC or less as recited in the instant claim 1. However, 65% or more reduction at temperature range of non-recrystallization temperature range for alloy #11 in table 2-1 of PG’122 and disclosure in par.[0073]-[0074] of PG’122 overlaps the claimed reduction ratio range since rolling temperature from rolling finish temperature to non-recrystallization temperature covers the claimed temperature range. PG’122 also specify the reheating surface temperature from 500 to 700oC (par.[0034] of PG’122), which overlapping the claimed reheating temperature ranges in the instant claim. Overlapping the temperature ranges create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the temperature ranges from the disclosure of PG’122 since PG’122 teaches the same steel line-
Element
From instant Claim 1 
From alloy #11 in table 2-1 of PG’122 
Within range

Heating temperature (oC)
1000-1200
1050
1050
Rolling cumulative reduction (%) at non-recrystallization temperature range
60 or more 

65 
Non- recrystallization temperature is 950oC or less (par.[0074)
65
Rolling cumulative reduction (%) at rolling finish temperature +20oC or less
50 or more
Rolling finish temperature 740oC
overlapping
Rolling finish temperature (oC)
Ar3 to 790oC
740oC (Ar3 is 729oC according to Eq.(3))
740oC (Ar3 is 729oC according to Eq.(3))
Acceleration cooling rate
10oC/s or more
20 oC/s
20 oC/s
Cooling stop temperature (oC)
200-450
400
400
Reheating surface temperature (oC)
350-550
610
500-700oC (par.[0034] of PG’122)
Overlapping at 500-550oC
Reheating center plate temperature (oC)
Less than 550
460
460


Regarding claim 2, PG’122 teaches: “seam welding is applied to a butt portion of the steel pipe shape to form a steel pipe, and the steel pipe is subjected to pipe expansion with an expansion rate of 0.4% to 1.2%.” (par.[0033] of PG’122) and the #11 in table 2-1 of PG’122 has expansion ratio 1%, which reads .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/964661 (US-PG-pub 2021/0054471 A1). 
Regarding instant claims 1-6, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-4 of copending Application No. 16/964661 (US-PG-pub 2021/0054471 A1) because claims 1-4 of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734